Citation Nr: 0716534	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to non-
service connected pension.  

In her February 2005 Form 9 (substantive appeal), the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  A September 2005 letter informed the veteran that her 
hearing was scheduled for October 2005, however, in an 
October 2005 letter, the veteran withdrew her hearing 
request.  Accordingly, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).  

In July 2005, subsequent to issuance of the statement of the 
case (SOC), VA treatment records pertinent to the claim on 
appeal were associated with the claims file.  In his April 
2007 written brief presentation, the veteran's 
representative, on behalf of the veteran, waived local 
consideration of this evidence.  Thus, the Board will 
consider the claim on the merits.  See 38 C.F.R. § 20.1304 
(2006).  


FINDING OF FACT

The veteran remains employed; her disabilities do not render 
her incapable of substantially gainful employment consistent 
with her age and education.  



CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A January 2004 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
non-service connected disability pension benefits.  This VCAA 
letter satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

With respect to the fourth element, the January 2004 VCAA 
letter asked the veteran to send information describing 
additional evidence she wanted VA to obtain on her behalf or 
to send the information itself.  This letter informed the 
veteran where and when to send such information and evidence.  
Therefore, this letter acted to advise the veteran to submit 
any evidence in her possession pertinent to the claim on 
appeal, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case notice 
was timely provided prior to the February 2004 rating 
decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

This case does not involve an application for "service 
connection."  To the extent that the Court's holding might 
be extended to claims involving non-service connected pension 
benefits, the veteran was not provided notice regarding the 
effective date for an award of pension benefits.  However, as 
the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to the 
appropriate effective date to be assigned is rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's VA treatment records have been associated with 
the claims file.  In February 2004 the veteran's employer 
submitted a completed Request for Employment Information.  As 
will be discussed in further detail below, the evidence 
indicates that the veteran is currently working.  As such, in 
August 2005 the RO requested that the veteran complete and 
return an Improved Pension Eligibility Verification Report, 
to include information regarding her current employment.  
However, the veteran did not respond to this request.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

In addition, although the veteran has not been afforded a VA 
examination in this case, no such examination is required as 
her claim is being denied because the evidence demonstrates 
that she is currently employed.  See 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Non-service connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to non-service connected disabilities that are 
not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2006); see also Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a veteran's 
combined disability is less than 100 percent, he or she must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2006); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

The Court has provided an analytical framework for 
application in pension cases.  See Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; 
and that if the benefit may not be awarded under the 
"average person" or "unemployability" test, a 
determination must be made as to whether there is entitlement 
to non-service connected disability pension on an 
extraschedular basis.  

The average person (or objective) test is rooted in 
38 U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is certain to continue throughout the life of the 
disabled person.  

The unemployability (or subjective) test arises from 
38 U.S.C.A. § 1521(a) and 38 C.F.R. § 4.17 and mandates that 
where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown 
that they are permanent in nature, a determination should be 
made whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the veteran again 
meets the requirements of the law for the benefit at issue.  

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non-service connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background, or other related 
factors.  

The veteran is not service connected for any disabilities.  
Her VA treatment records from January 2002 to June 2005 
reflect that in September 2003 she had a nondisplaced 
fracture of the left humeral greater tuberosity.  She stated 
at treatment at that time that she was upset about having to 
miss work as a hotel housekeeper.  

At treatment for the left shoulder in October 2003 the 
veteran's physician wrote a note indicating that she would 
have to be out of work for at least 8 weeks as her employment 
required carrying trash cans and lifting mattresses.  
Treatment in December 2003 reflects that the veteran was 
doing very well and she denied pain over the left shoulder 
area.  She described some difficulty with severe internal 
rotation, but otherwise had very few complaints.  It was 
recommended that she continue physical therapy, but she was 
clear to work.  

At treatment in June 2004 the veteran reported that she was 
back to work as a hotel housekeeper.  She stated that while 
she could not carry 20 sheets like she used to, she was able 
to adjust her duties to her limitations and was happy to be 
back to work.  At follow-up treatment in December 2004 the 
veteran reported that she only experienced pain in the left 
shoulder with weather changes, and was otherwise doing well.  

Most recently, in June 2005, the veteran stated that she 
still had some pain in her shoulder, but that she continued 
to work in housekeeping at a local hotel.  These VA treatment 
records also include diagnoses of osteoporosis, 
neurofibromatosis, polycythemia, colon polyps, 
hypothyroidism, and dyslipidemia.  

Explicit in the criteria for the award of a non-service 
connected pension is that the veteran be permanently 
unemployable.  38 C.F.R. § 3.342.  In this case, the record 
establishes that the veteran is employed, thus, entitlement 
to non-service connected pension is not warranted.  

The Board is cognizant of the evidence demonstrating that the 
veteran suffered a left shoulder fracture in September 2003, 
and that a February 2004 statement from her employer 
indicated that she was on medical/personal leave and that she 
had last worked in September 2003.  While the employer's 
statement suggests that she was away from work for over 4 
months, the VA physician cleared the veteran to work in 
December 2003, just over 3 months after the fracture.  

In any event, VA treatment records from June 2004 to June 
2005 verify that the veteran had returned to work.  Because 
the veteran is now employed, the available evidence of record 
demonstrates that she is not now, and was not for any time 
during the pendency of this appeal, permanently and totally 
disabled from employment.  

None of the evidence of record suggests that the veteran's 
work as a hotel housekeeper is marginal employment; rather 
the February 2004 statement from her employer indicates that 
she worked 35 hours per week.  Further, the veteran did not 
respond to the August 2005 request to provide more detailed 
information regarding employment.  

Because the objective evidence of record shows that the 
veteran is currently employed and medical professionals have 
found that she could return to work after recovering from her 
fracture, no additional consideration of the claim is needed.  
Despite the veteran's disabilities, the record fails to show 
that these conditions are so incapacitating as to preclude 
her from obtaining and maintaining substantially gainful 
employment consistent with her age, experience, and 
education.    

Based on the foregoing, the preponderance of the evidence is 
against claim.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to non-service connected pension benefits is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


